It is ordered that said Receiver do return to said General Oil Company one certain well known by Receiver’s number one hundred and seventy-six (176), which lies south of the south edge of the sand bed of the Red River as it was on the first day of April, 1920, (marked generally by the border line of vegetation along the edge of the flood plain), together with the land appurtenant thereto lying to the south of the south edge of the sand bed of said river, and the structures, equipment, and material pertaining to said well, and the net proceeds of the production thereof that have come to the hands of said Receiver, less operating expenses and reservations, upon terms that said General Oil Company comply with the provisions contained in the order of tifis Court made June 7, 1920, respecting the return of certain lands lying south of the south edge of the sand bed of said river which were on the first day of April, 1920, in the possession of persons claim*281ing under patents from the State of Texas, and not included in the river bed landfc as in said order defined.
It is further ordered that except as herein above granted the motion of said General Oil Company .for the return of lands, filed November 15, 1920, be, and it is hereby, denied.